                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Case No. 1:17-cv-00501-DBH
                                              )
ARMAND GUERRETTE and                          )
MAXINE GUERRETTE,                             )
                                              )
       Defendants,                            )
                                              )
and                                           )
                                              )
CAVENDISH AGRI SERVICES, INC.,                )
and TD BANKNORTH, N.A.,                       )
                                              )
       Parties-In-Interest.                   )


                    CONSENT JUDGMENT OF FORECLOSURE AND SALE

       This action having been brought to recover a sum certain, to wit, the balance due on the

promissory notes and mortgages, and Defendants Armand and Maxine Guerrette and party-in-

interest TD Bank, N.A. (as successor in interest to TD Banknorth, N.A.) having consented to

judgment; party-in-interest Cavendish Agri Services, Inc. having no objection to the entry of

such judgment; and it appearing that there is no genuine issue as to any material fact; and that the

United States of America, plaintiff herein, is entitled to such judgment on the Complaint; and it

appearing from the Consent Motion that Defendants are neither infants nor incompetent persons,

nor in the military service of the United States, and that the total amount due to the United States,

Farm Service Agency is $557,884.43, together with interest and costs; now upon Plaintiff’s

Consent Motion for Judgment of Foreclosure and Sale, it is:

       ORDERED, ADJUDGED, AND DECREED that:




                                                  1
       1. The Consent Motion is granted for the plaintiff.

       2. Defendants have breached the conditions of plaintiff’s mortgages.

       3. The real property, which is the subject of this action and judgment, is as described in

the Complaint and as described in the real estate mortgages executed by Defendants recorded in

the Northern Aroostook County Registry of Deeds in Volumes 1316, 1359, 1395, 1463, 1484

and 1500, at Pages 329, 23, 169, 32, 18 and 206.

       4. There is due the United States, Farm Service Agency the sum of $381,851.62, in

principal, together with $176,032.81 in interest as of September 17, 2018, for a total of

$557,884.43, plus interest accruing thereafter to the date of judgment at the rate of $46.9565,

plus any advances made thereafter under the terms of the mortgages plus costs.

       5. If Defendants, their successors, heirs, or assigns do not pay the plaintiff the amount

adjudged to be due herein within 90 days from the date of this Order, a representative of the

Farm Service Agency, Department of Agriculture, on behalf of the plaintiff, shall sell the

mortgaged real property at public sale pursuant to the requirements of 28 U.S.C. Section 2001,

2002, and 2004, 14 M.R.S.A. Sections 6323, 6324, and this judgment. Notice of said sale shall

be given by publishing a Notice of Sale, in a newspaper of general circulation in Aroostook

County, Maine, once a week for four (4) weeks. Such notice will not be published until after the

expiration of the redemption period, but not later than 90 days after the expiration of the

redemption period. This sale shall be held not less than thirty (30) days nor more than forty-five

(45) days from the date of first publication.

       6. Defendants shall deliver possession of the real property to plaintiff within ten (10)

days after the foreclosure sale, but in no event shall be required to vacate the property before

May 1, 2019.




                                                 2
       7. The mortgagee, in its sole discretion, may allow the mortgagor to redeem or reinstate

the loan after the expiration of the period of redemption but before the public sale. The

mortgagee may convey the property to the mortgagor (redemption) or execute a waiver of

foreclosure (reinstatement) and all other rights of all other parties shall remain as if no

foreclosure had been commenced.

       8. The plaintiff will enter a minimum bid at the foreclosure sale. If it is the successful

bidder, it need not remit any funds to the Marshal, provided its bid does not exceed the amount

due on its mortgage, costs of this action, and the expenses of sale. The Marshal shall then

deliver a deed conveying the mortgaged premises to the purchaser on behalf of the plaintiff.

Such deed shall convey the premises free and clear of all interests of Defendants and any person

who may have acquired an interest in the premises after the time that the Court’s Certificate with

respect to this action was filed in the Northern Aroostook County Registry of Deeds. Thereafter,

every person shall be forever barred and foreclosed of all rights, claims, liens, and equity of

redemption in the mortgaged real property.

       9. If someone other than the plaintiff is the successful purchaser, the buyer will be

responsible for any real estate taxes, assessments, water or sewer rents which may be due with

respect to the mortgaged premises. From the proceeds of the sale of the real property and

personal property, the Marshal shall first pay all costs including the costs and expenses of sale;

then he shall pay Farm Service Agency the principal amount due on its mortgage of $381,851.62,

in principal, together with $176,032.81 in interest as of September 17, 2018, for a total of

$557,884.43, plus interest accruing thereafter to the date of judgment at the rate of $46.9565,

plus any advances made thereafter under the terms of the mortgages and costs, plus interest at the

legal rate from the date of judgment to the date of sale and costs of suit; then he shall pay




                                                  3
Cavendish Agri Services, Inc. the amount due under the Execution Lien dated November 29,

2007, and recorded in the Northern Aroostook County Registry of Deeds in Book 1579, Page

327; and next he shall pay TD Bank, N.A. (as successor in interest to TD Banknorth, N.A.) the

amount due under the Execution Lien dated June 2, 2008, and recorded in the Northern

Aroostook County Registry of Deeds in Book 1598, Page 53. There being no other parties that

have appeared in this action, any surplusage shall then be remitted to Defendants.

       10. A Report of Sale and Disbursement of any proceeds therefrom shall be filed with the

Clerk. If the plaintiff is the successful purchaser, the report shall indicate the amount of its bid

which shall be credited against the amount due under its mortgages and security agreement.

Dated: October 15, 2018

                                                       /s/ D. Brock Hornby
                                                       D. BROCK HORNBY
                                                       U.S. District Judge




                                                  4
